Citation Nr: 9908351	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  98-03 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1961 to 
February 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the Togus, 
Maine Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that new and material evidence had 
not been submitted to reopen a claim of service connection 
for a bilateral foot disorder.  The veteran testified at a 
personal hearing in April 1998.  In a September 1998 
decision, the hearing officer found that new and material 
evidence had been submitted to reopen the veteran's claim.  
Nonetheless, service connection for a bilateral foot disorder 
remained denied.  

The veteran submitted evidence directly to the Board with a 
waiver of RO consideration in accordance with 38 C.F.R. 
§ 20.1304.  


FINDING OF FACT

The veteran's bilateral foot disorder is a congenital defect; 
and it is not shown that any pathology was superimposed on 
the congenital defect during service..  


CONCLUSION OF LAW

Service connection for a bilateral foot disorder is not 
warranted.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 1991); 
38 C.F.R. §§ 3.303(c), 3.306, 4.9 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, we note that we have found that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, we find that he has presented a claim 
which is plausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).  The Board is also satisfied that all relevant 
facts for the veteran's claim have been properly developed 
and that no further assistance is required in order to comply 
with the duty to assist mandated in 38 U.S.C.A. § 5107.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).  

I.  Factual Background

Service medical records show treatment for complaints of foot 
pain in June 1961.  Foot powder was prescribed.  On 
separation examination, his feet were reported to be normal.  

In a July 1979 letter, John H. Dorsey, Jr., DPM, reported 
that he saw the veteran earlier that month for complaints of 
chronic foot problems which dated back to the early 1960's.  
The veteran explained that he experienced a burning, aching 
soreness down through both longitudinal arches and into the 
plantar metatarsal head area of both feet which was 
aggravated by prolonged standing and weight bearing.  He 
reported that he served in the military in the 1960's and 
repeatedly complained of sore aching feet that were treated 
with an external wedging in his boots and internal padding 
which provided little relief.  On examination, there was an 
external femoral position demonstrated on both lower 
extremities, a rear foot varus deformity, bilaterally, and a 
tightening of the gastrocnemius muscle.  Dr. Dorsey commented 
that all three of these findings can result in excessive 
pronation of the foot which created the fatiguing and burning 
sensations that the veteran described.  He further related 
that structural abnormalities within the lower extremities 
can place enough stress on the muscle-tendon joint balance 
within the foot and the eventual breakdown and symptoms that 
appeared.  Possible treatment reviewed with the veteran 
included:  adhesive strapping; X-ray evaluation; 
biomechanical evaluation; and casting and orthotic therapy to 
control the excessive pronatory forces.  

At a personal hearing in April 1998, the veteran testified 
that he served in the Army from March 1961 to February 1963.  
He related that he began to have bilateral foot problems 
following basic training.  He was seen in June 1961 for 
recurring foot pain but was subsequently transferred to 
Germany.  In Germany, he was given exempted duty and had no 
further problems with his feet.  Approximately four years 
after his separation from service, he went to see Dr. Dorsey.  
He was seen again by Dr. Dorsey in 1979 and has been followed 
by Dr. Pingitore since then.  

In an April 1998 letter, Christopher G. Pingitore, DPM, 
related that the veteran has had chronic foot problems which 
dated back to his military involvement in the 1960's.  The 
veteran had suggested that the combat boots issued by the 
military were responsible for his current foot problems.  Dr. 
Pingitore reported that he had examined the veteran in 
November 1997.  At that time, the veteran complained of pain 
in both feet, described as burning, aching and fatigue.  He 
indicated that he was unable to stand for more than two to 
three hours at a time and that the problem was adversely 
affecting his ability to perform his job.  Dr. Pingitore 
diagnosed calcaneal varus, forefoot valgus, excessive 
pronation, and hammertoes of the 2nd through 5th toes, 
bilaterally.  He commented that the veteran's structural and 
biomechanical abnormalities caused him to excessively pronate 
throughout the gait cycle and without proper support and 
control, resulting in the symptoms he was experiencing.  He 
opined that although the veteran's foot abnormalities 
probably existed prior to service, and were most likely 
congenital in nature, there was no doubt in his mind that the 
physical demands placed on military personnel could have 
magnified these abnormalities resulting in the symptoms the 
veteran was now experiencing.  He indicated that the veteran 
would benefit from custom functional orthotic therapy to 
control the excessive pronation.  

On VA examination in June 1998, the veteran reported that he 
completed basic training and was sent to Fort Sill, Oklahoma 
for artillery training.  During that training he began to 
experience problems with his feet.  He completed the training 
and was immediately sent to Germany because of the Berlin 
crisis.  He was made a lineman for approximately six months.  
However, his feet continued to bother him and he was placed 
on exempt duty for the remainder of his time in the military 
which was about a year.  Essentially, he checked ID's and was 
able to do as he pleased the rest of the time.  He was not 
physically active and did not strain himself.  The examiner 
commented that he questioned the veteran at length regarding 
this and the veteran insisted that he had no other duties 
during that time.  Although he continued to experience a 
generalized tiredness and soreness in his feet, they felt 
pretty good because he was not doing anything at the time.  
Upon discharge from service, he became a bricklayer.  He was 
seen by a private physician in 1979 for complaints of a 
burning aching sensation in his feet.  The veteran believed 
that all his problems began when he started wearing combat 
boots in service.  Examination of the feet revealed minor 
hammering of toes two through five, bilaterally.  There was 
no significant hallux valgus.  Hip joint range of motion was 
inversion to 30 degrees and eversion to 60 degrees on the 
left, and inversion to 35 degrees and eversion to 60 degrees 
on the right.  The examiner commented that this indicated 
external rotation of the femur.  Ankle range of motion was 
painless but was limited to 5 degrees of dorsiflexion with 
the knee extended and flexed.  There was 30 degrees of 
plantar flexion with the knee extended and flexed.  Tibial 
varum was approximately 5 degrees bilaterally.  Malleolar 
torsion was normal at 20 degrees.  Subtalar joint in the 
neutral position was about 5 degrees inverted and it should 
be basically perpendicular.  Neutral calcaneal stance 
position was 3 degrees varus bilaterally, relaxed calcaneal 
stance position was perpendicular bilaterally.  These 
findings indicated a fixed rear foot varus deformity.  There 
was 2 degrees of forefoot varus on the right and no forefoot 
varus or valgus on the left.  The first ray position was 
mildly plantar flexed on both feet.  The right leg was an 
eighth of an inch shorter than the left.  Extensor 
substitution and toe grasping were noted bilaterally during 
gait.  The left foot was 25 degrees externally rotated and 
the right foot was 20 degrees externally rotated during gait.  
The examiner commented that this was excessive.  There was no 
discernible hip or shoulder tilt and the back appeared to be 
straight.  He did not walk on his toes.  He felt arch strain 
any time he walked.  There was no pain on palpation of the 
medial calcaneal tubercle or any other point on the foot.  
There was no excessive edema on either lower extremity.  The 
hammertoes and rear foot varus were not correctable by 
manipulation.  The assessment was:  rear foot varus not fully 
compensated by pronation; forefoot varus with compensatory 
first ray plantar flexion; and gastroc equinus.  

The examiner concluded that he agreed with Dr. Dorsey's and 
Dr. Pingitore's diagnoses with the exception of the forefoot 
valgus.  He explained that the veteran actually had a 
forefoot varus which was compensated for by plantar flexed 
first ray which may make it appear on first glance to be a 
forefoot valgus.  He remarked that the root of the veteran's 
complaint was the excessive rear foot varus which caused him 
to land on the outside of his foot, which basically put all 
of the pressure on the outside of the foot during his gait.  
He was not able to pronate enough to compensate for this 
varus deformity and this accounted for the strain, burning 
sensation, and pain he experienced.  The examiner also agreed 
with the general statement that severe physical activity can 
exacerbate the symptoms caused by the underlying congenital 
varus alignment; however, he could not say that the activity 
described by the veteran would have exacerbated the condition 
at all.  He noted that with the exception of boot camp, the 
veteran was on very light duty his entire time in the 
military.  Furthermore, his duties as a lineman were sporadic 
in nature and involved a lot of truck driving.  Based on this 
evidence, he opined that it was much more likely than not 
that the exacerbation of the veteran's symptoms was caused by 
his subsequent civilian occupation as a bricklayer.  He 
explained that the veteran's physical activity after service 
was much more strenuous than anything he did in the military.  
This conclusion was supported by the fact that he did not 
seek private treatment until 1979 and then again in 1997.  
Finally, he agreed that the veteran needed orthotic therapy 
to control the varus condition and the subsequent pain.  
However, the condition was congenital in nature, predated his 
involvement in the military, and was not significantly 
exacerbated by military service.  

At a videoconference hearing before a member of the Board in 
January 1999, the veteran testified that he began to have 
foot problems during basic training in Fort Sill, Oklahoma.  
He periodically went for treatment and was provided with 
strapping for his boots and foot powder.  Subsequently, he 
was sent to Germany during the Berlin crisis.  He continued 
to use the strapping and powder but did not seek further 
treatment.  During part of the time he was in Germany, he was 
given light duty or was exempt for duty.  As a result, he was 
off his feet frequently.  However, he continued to have 
problems with his feet.  After he was discharged, he saw a 
private doctor in 1979 who recommended various treatments.  
He was unable to afford the treatment at that time and 
continued with the adhesive strapping.  Presently, he had 
continued foot problems and biomechanical aids were 
recommended.  

In a follow-up letter in January 1999, Dr. Pingitore referred 
to his April 1998 letter where he related that there was no 
doubt in his mind that the physical demands placed on 
military personnel could have magnified the veteran's 
deformities, resulting in the symptoms the veteran was 
presently experiencing.  Dr. Pingitore added that although he 
did not know the veteran during the time he was in the 
military, he was convinced that the veteran's foot problems 
were exacerbated by his military experience and that he would 
benefit from the orthotic devices previously requested.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  Mere congenital or 
developmental defects are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. § 4.9.  Nevertheless, if during service 
there is additional pathology superimposed on a preexisting 
(congenital) disorder, service connection may be established 
for the superimposed pathology.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  

The Board finds that service connection for a bilateral foot 
disorder is not warranted.  While the private and VA 
examiners differ in opinion as to whether the veteran's 
bilateral foot disorder was aggravated by service, both have 
related that the condition was congenital.  As noted in the 
regulations cited above, congenital defects are not 
considered diseases or injuries within the meaning of the 
applicable regulations.  Therefore, service connection for a 
bilateral foot disorder on the basis that it was incurred in 
service may not be granted.  

However, as previoulsy noted, service connection may be 
granted for pathology superimposed on a preexisting 
(congenital) disorder during service.  Nonetheless, here, it 
is not shown that any chronic pathology was superimposed on 
the preexisting foot disorder.  The veteran's podiatrist 
suggests that it is possible that the veteran's foot disorder 
was exacerbated by strenuous duties in service.  However, he 
does not explain the rationale for his opinion, does not 
identify any pathology resulting specifically from an 
inservice exacerbation, and does not indicate that he is 
aware that the veteran was placed on light duty during 
service and engaged in strenuous employment after service.  
On the other hand, the VA examiner who opined that the 
congenital disorder was not exacerbated by service activity 
provided an opinion that was clearly based on a close review 
of the entire record and painstakingly explained the 
rationale for his opinion.  Accordingly, the opinion of the 
VA examiner, who is an orthopedic specialist (and presumably 
had more training than a podiatrist) is more persuasive.  
Therefore, service connection for a bilateral foot disorder 
on the basis that it was aggravated by service also may not 
be granted.  


ORDER

Service connection for a bilateral foot disorder is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


